Citation Nr: 1045252	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-36 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1970 to January 1972, including service in the Republic 
of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2008 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In July 2010, after the last supplemental statement of the case, 
the evidentiary standard for establishing an in-service stressor 
to support the diagnosis posttraumatic stress disorder was 
amended.  The amended regulation provides that if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor was adequate to support a 
diagnosis of posttraumatic stress disorder and that the symptoms 
were related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(3). 







Here, the Veteran has been diagnosed by VA with posttraumatic 
stress disorder.  The Veteran's service personnel records and the 
Command Chronology for the 3rd Battalion, 11th Marines for the 
period of the Veteran's service in Vietnam confirm his 
description of involvement in operations where artillery fire was 
exchanged.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or persistent 
or recurrent symptoms of disability; and (B) establishes that the 
Veteran suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event,  injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

In this case, the Veteran's diagnosis and the nature of his 
service is sufficient to merit a VA examination under McLendon to 
determine if the identified events are sufficient stressors to 
support the diagnosis of posttraumatic stress disorder as 
mandated under the recently amended provisions of 38 C.F.R. 
§ 3.304(f)(3).

In addition, the Board notes that the Veteran's claim is for 
posttraumatic stress disorder with depression.  As the medical 
evidence of record does not indicate a separate diagnosis of 
depression, this has not been developed as a separate claim.  
However, the question of whether such a separate diagnosis is 
warranted should be incorporated in the VA examination in order 
to ensure proper development of the claim under Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine whether the Veteran has a 
current diagnosis of posttraumatic stress 
disorder and, if so, whether the diagnosis 
is related to his experiences in Vietnam, 
including participation in the operations 
described in the Combat Chronology, and 
whether the events are sufficient to 
constitute a stressor to support the 
diagnosis of posttraumatic stress disorder 
as required under the recently amended 
provisions of 38 C.F.R. § 3.304(f)(3).

If it is determined that the identified 
stressors are not sufficient to support 
the diagnosis of posttraumatic stress 
disorder, the examiner is asked to provide 
an opinion as to whether or not the 
Veteran has a separate psychiatric 
disorder and, if so, whether the 
depression is at least as likely as not 
the result of the Veteran's military 
service.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A copy of the claims file should be 
provided to the examiner for review. 





2.  On completion of the foregoing, the 
claim should be adjudicated.  If any 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
